Case 1:20-cv-00137-WS-N Document 77 Filed 02/26/21 Page 1 of 17                     PageID #: 560




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


SAVAGE SERVICES CORPORATION,                     )
et al.,                                          )
                                                 )
       Plaintiffs,                               )
                                                 )
v.                                               )   CIVIL ACTION 20-0137-WS-N
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
       Defendant.                                )


                                             ORDER
       This matter comes before the Court on defendant’s Partial Motion to Dismiss (doc. 49)
and plaintiffs’ overlapping Motion for Partial Summary Judgment (doc. 55). Consolidated
briefing has been ordered and completed. (See doc. 59.) Both Motions are now ripe.
I.     Relevant Background.1
       This action arises from an oil spill from a barge resulting from a mishap in the Jamie
Whitten Lock on the Tennessee-Tombigbee Waterway on September 8, 2019. Plaintiffs, Savage
Services Corporation and Savage Inland Marine, LLC (collectively “Savage”), owned and
operated the inland towing vessel, M/V SAVAGE VOYAGER (the “Vessel”). (Doc. 39, ¶ 7.)
On the day in question, the Vessel was pushing ahead two tank barges, including PBL 3422 (the
“Barge”), entering the Jamie Whitten Lock (the “Lock”). (Id., ¶ 8.) The United States Army
Corps of Engineers (“USACOE”) was responsible for operating the Lock at that time. (Id., ¶ 2.)



       1
               For purposes of defendant’s Motion to Dismiss, the well-pleaded facts in the
Amended Complaint are accepted as true. For purposes of plaintiffs’ Motion for Summary
Judgment, the record is viewed in the light most favorable to defendant, with all reasonable
inferences being made in defendant’s favor. To the extent that these different standards cause
the legal analysis of the two Motions to diverge in any material respect, this Order will recognize
and address those differences. The Court notes, however, that while the parties spar about the
propriety of considering the Government’s proposed exhibits to its Motion to Dismiss, it is
unnecessary to resolve that issue to adjudicate both Motions in their entirety.
Case 1:20-cv-00137-WS-N Document 77 Filed 02/26/21 Page 2 of 17                      PageID #: 561




       Savage maintains that the lock master “began de-watering the lock chamber without
notice or warning to the crew,” without confirming that the tug and tow were within the miter
walls, and without checking the mooring lines. (Id., ¶ 10.) As a result, plaintiffs allege, the rake
end of the Barge became caught on the north miter wall of the Lock. (Id., ¶ 11.) Upon becoming
apprised of the problem, the lock master was unable to stop the descent; therefore, the water
level continued to descend, with the Barge eventually falling off the north miter wall. (Id., ¶¶
11-12.) The Barge’s cargo tank was punctured, releasing crude oil into the lock chamber. (Id., ¶
13.) According to the Amended Complaint, Savage’s litigation position is that the Barge damage
“and resulting release of crude oil into the lock were caused solely and completely by the fault,
neglect and lack of due care of the United States, through its agency, the USACOE,” in various
enumerated respects. (Id., ¶ 18.) Plaintiffs insist that “[t]here was nothing the SAVAGE
VOYAGER or her crew did or could have done to cause or contribute to this accident.” (Id., ¶
20.) Savage goes on to allege that as a result of the USACOE’s negligence, Savage suffered
damages exceeding $4 million, the overwhelming majority of which took the form of
“[e]nvironmental cleanup costs.” (Id., ¶ 21.) In other words, Savage was required to bear the
initial expense of cleaning up the oil spill in the Lock. The central tenet of Savage’s Amended
Complaint is that the oil spill, and the resulting expenses incurred by Savage, were solely
attributable to the lock master’s negligence, for which the Government may be held liable.
       On the basis of these and other factual allegations and legal theories, Savage brings
claims against the United States for damages pursuant to the Suits in Admiralty Act, 46 U.S.C.
§§ 30901 et seq. (“SAA”), and the Federal Tort Claims Act, 28 U.S.C. § 1346 (“FTCA”).
       In response to the Amended Complaint, the United States filed a Partial Motion to
Dismiss. In that Motion, defendant sets forth the following arguments: (i) the Oil Pollution Act
of 1990, 33 U.S.C. §§ 2701 et seq. (“OPA”), does not allow the Government to be construed as a
sole-fault third party, so a responsible party like Savage remains exclusively and wholly liable
for oil-spill removal costs; (ii) the OPA does not permit a responsible party like Savage to bring
a claim for contribution against the Government for oil-spill removal costs in a comparative fault
context; and (iii) Savage cannot bring its claims against the Government under the FTCA
because this is an admiralty case, such that the FTCA waiver of sovereign immunity has no
permissible application here. (Doc. 50.) As a matter of well-settled law, in order to bring its
claims against the Government, Savage must be able to identify an applicable waiver of



                                                -2-
Case 1:20-cv-00137-WS-N Document 77 Filed 02/26/21 Page 3 of 17                        PageID #: 562




sovereign immunity.2 Defendant’s position in the Motion to Dismiss is that no such waiver
exists as to plaintiff’s claim for recovery of oil-spill removal costs, although there is such a
waiver in effect for other aspects of plaintiff’s claim. Savage disagrees, and filed its own Motion
for Partial Summary Judgment in order to obtain a definitive resolution of that narrow legal
question. Each side has now been afforded a full and fair opportunity to be heard on what
appears to be an issue of first impression. The parties have not identified a single decisional
authority that is directly on point, nor has this Court’s independent research located any such
rulings.
II.    Analysis.
       A.      Application of the SAA’s Sovereign Immunity Waiver.
               1.      The SAA’s Sovereign Immunity Waiver.
       As noted, Savage principally hangs its jurisdictional hat on the waiver of sovereign
immunity contained in the Suits in Admiralty Act.3 The critical statutory language reads as
follows:
       “In a case in which … if a private person or property were involved, a civil action
       in admiralty could be maintained, a civil action in admiralty in personam may be
       brought against the United States or a federally-owned corporation.”
46 U.S.C. § 30903(a). The Supreme Court has observed generally that the SAA “contains a
broad waiver of sovereign immunity.” Henderson v. United States, 517 U.S. 654, 665, 116 S.Ct.
1638, 134 L.Ed.2d 880 (1996); see also Gordon v. Lykes Bros. S.S. Co., 835 F.2d 96, 98 (5th Cir.
1988) (“In effect, the SAA is a jurisdictional statute providing for maintenance of admiralty suits
against the United States which encompasses all maritime torts alleged against the United

       2
               “Jurisdiction over any suit against the Government requires a clear statement from
the United States waiving sovereign immunity, … together with a claim falling within the terms
of the waiver …. The terms of consent to be sued may not be inferred, but must be
unequivocally expressed ….” United States v. White Mountain Apache Tribe, 537 U.S. 465,
472, 123 S.Ct. 1126, 155 L.Ed.2d 40 (2003) (citations and internal quotation marks omitted).
The parties’ dispute in these dueling Motions boils down to the fundamental, threshold legal
question of whether there is or is not such a waiver of sovereign immunity applicable to Savage’s
claims seeking recovery of oil cleanup costs from the Government.
       3
               In the Amended Complaint, Savage affirmatively pleads that “[b]y virtue of the
Suits in Admiralty Act, the United States of America and the United States Army Corps of
Engineers have consented to be sued in this Honorable Court on the claim(s) hereinafter set
forth.” (Doc. 39, ¶ 4, PageID.164.)


                                                 -3-
Case 1:20-cv-00137-WS-N Document 77 Filed 02/26/21 Page 4 of 17                      PageID #: 563




States.”). Everyone agrees that if the circumstances described in the Amended Complaint
involved a private person or property, Savage could maintain a civil action in admiralty;
therefore, the SAA would appear on its face to confer the requisite waiver to enable Savage to
maintain this admiralty action against the United States.4
       Defendant’s concurrence that such a waiver of sovereign immunity exists for Savage’s
claims under the SAA is accompanied by a glaring caveat. According to the United States,
“[a]part from its removal cost claim, Savage correctly identifies the SAA as waiving sovereign
immunity.” (Doc. 50, PageID.227 (emphasis added).) It is undisputed, then, that Savage may
proceed under the SAA with all of its non-removal cost claims against the United States in this
action. However, the removal cost claim is, by all appearances, the tail that wags the dog here.
Information presented by the parties suggests that of the more than $4 million in damages
claimed by Savage, in excess of $3 million consists of oil removal / environmental cleanup costs,
with the roughly $1 million remainder attributable to categories of loss such as barge repair, lost
cargo, demurrage, civil penalties and travel expenses. (Doc. 50, PageID.208; doc. 39, ¶ 21,
PageID.170.) By plaintiffs’ own reckoning, “Savage paid more than $3 million to clean the
Lock and … restored the environment to its pre-spill condition. Now, Savage is entitled to
recover its costs under the Suits in Admiralty Act from the party whose negligence caused the
Accident in the first place, the United States.” (Doc. 54, PageID.277-78.)



       4
                 The Court recognizes that, in addition to the above-quoted language from §
30903(a), Savage also invoked the next sentence of that provision, which reads as follows: “In a
civil action in admiralty brought by the United States or a federally-owned corporation, an
admiralty claim in personam may be filed or a setoff claimed against the United States or
corporation.” 46 U.S.C. § 30903(a). Plaintiffs are correct that the Government has asserted
Counterclaims against Savage under the OPA for reimbursement of oil-spill cleanup costs
expended by the Oil Spill Liability Trust Fund, established by 26 U.S.C. § 9509. As such, the
SAA would allow an alternative basis for arguing waiver of sovereign immunity in this case,
apart from the “private person or property” language. The Court does not address this avenue
separately because the analysis under both prongs of § 30903(a) is exactly the same here. The
parties have not argued otherwise. The same considerations and analysis that render the
sovereign immunity waiver of the SAA inapplicable where an admiralty action could have been
maintained if a private person or property were involved also undermine Savage’s attempt to rely
on the SAA’s sovereign immunity waiver where the United States has brought an admiralty
claim against the prospective plaintiffs. The Court will not repeat the analysis for both
categories of SAA sovereign immunity waivers.


                                                -4-
Case 1:20-cv-00137-WS-N Document 77 Filed 02/26/21 Page 5 of 17                          PageID #: 564




                2.      The Oil Pollution Act Framework.
        The United States’ position, however, is that the SAA waiver of sovereign immunity
governing Savage’s claims for recovery of other forms of damage from the accident does not
reach the oil removal / environmental cleanup cost category of Savage’s damages. In the United
States’ view, this result flows directly from the passage of the Oil Pollution Act of 1990, 33
U.S.C. §§ 2701 et seq. (the “OPA”). Enacted in the aftermath of the Exxon Valdez disaster,
“[t]he OPA is Congress’s effort to streamline federal law so as to provide quick and efficient
cleanup of oil spills, compensate victims of such spills, and internalize the costs of spills within
the petroleum industry.” In re Settoon Towing, L.L.C., 859 F.3d 340, 344 (5th Cir. 2017)
(citation and internal quotation marks omitted). To “facilitate[] prompt cleanup and
compensation,” the OPA requires a responsible party – which in the case of a vessel is “any
person owning, operating, or demise chartering the vessel” – to be “strictly liable for cleanup
costs and damages and first in line to pay any claims for removal costs or damages that may arise
under OPA.” Id. (citations omitted). Thus, when Savage paid upfront for the oil-spill cleanup
costs at the Lock, it did so pursuant to its status under the OPA as a responsible party (i.e.,
operator of the Barge) at the time of the spill.5
        The issue then becomes whether and under what circumstances Savage can recover the
oil-spill cleanup costs it paid as a responsible party if the United States or its agent (i.e., the
USACOE, the lock master) was wholly or partially at fault. The Government emphasizes that
the OPA repealed a provision of a predecessor statute, the Federal Water Pollution Control Act
Amendments of 1972 (the “FWPCA”), that expressly allowed vessel owners/operators to recover
reasonable costs of oil removal from the United States when “such discharge was caused solely
by … (C) negligence on the part of the United States Government.” 33 U.S.C. § 1321(i).
Indeed, the OPA unequivocally provides that § 1321(i) “shall not apply with respect to any
incident for which liability is established under” 33 U.S.C. § 2702, which is the strict liability


        5
                 Although Savage owned the Vessel pushing the Barge that ruptured, as opposed
to owning the Barge itself, it is still properly classified as an “operator” of the Barge for OPA
liability purposes. See United States v. Nature’s Way Marine, L.L.C., 904 F.3d 416, 421 (5th Cir.
2018) (observing that “the ordinary and natural meaning of ‘operating’ a vessel under the OPA
would … include the act of piloting or moving the vessel” and that “navigating a barge through a
river entails a degree of discretion and judgment” falling within the statutory definition of “to
operate”).


                                                    -5-
Case 1:20-cv-00137-WS-N Document 77 Filed 02/26/21 Page 6 of 17                     PageID #: 565




provision of the OPA. Pub.L. 101-380, 104 Stat. 484 (Aug. 18, 1990). There can be no
reasonable question that the OPA removed the FWCPA’s defense of sole negligence on the part
of the United States for responsible parties such as Savage.6
       Notwithstanding the OPA’s irrefutable alteration of pre-existing law in this manner,
Savage contends that the OPA still leaves a clear path for it to pursue a negligence action against
the Government for recovery of oil-spill cleanup costs, via the statute’s contribution provision.
That section reads as follows: “A person may bring a civil action for contribution against any
other person who is liable or potentially liable under this Act or another law.” 33 U.S.C. § 2709
(emphasis added). In Savage’s view, since the SAA allows it to sue the Government for
admiralty claims to the same extent it could sue a private party, the SAA constitutes “another
law” for § 2709 purposes. So far, so good. The trickier question, however, is whether the
United States is a “person” for purposes of that section. The term “person” is defined in the
OPA as meaning “an individual, corporation, partnership, association, State, municipality,
commission, or political subdivision of a State, or any interstate body.” 33 U.S.C. § 2701(27).
For its part, Savage contends that the term “person” necessarily includes the United States


       6
                 To take the point one step further, it bears emphasis that all other FWCPA
defenses as to the United States were carried over to the OPA, with sole negligence by the
United States being the lone exclusion. In particular, the FWCPA provided that a vessel
owner/operator could recover removal costs against the United States where the oil discharge
“was caused solely by (A) an act of God, (B) an act of war, (C) negligence on the part of the
United States Government, or (D) an act or omission of a third party …, or of any combination
of the foregoing causes.” 33 U.S.C. § 1321(i). By contrast, the OPA provided that § 1321(i) was
inapplicable in the OPA context, but then established as complete defenses that “[a] responsible
party is not liable for removal costs or damages … if … the discharge … of oil and the resulting
damages or removal costs were caused solely by – (1) an act of God; (2) an act of war; (3) an act
or omission of a third party …; or (4) any combination of paragraphs (1), (2), and (3).” 33
U.S.C. § 2703(a). Thus, the net effect is that the OPA eliminated a responsible party’s complete
defense under FWCPA for oil spill damages caused solely by the United States, while retaining
and preserving all three of the other FWCPA complete defenses (act of God, act of war, third-
party act or omission). Although Savage insists that § 2703 is “simply not relevant to Savage’s
cause of action” because it confuses defenses with causes of action (doc. 54, PageID.277), a fair
reading of the OPA demonstrates that responsible parties such as Savage can indeed rely on the §
2703 “defenses” as the basis for asserting claims for removal costs and damages; therefore,
plaintiffs would invoke a false distinction. See 33 U.S.C. § 2708(a)(1) (“The responsible party
for a vessel or facility from which oil is discharged … may assert a claim for removal costs and
damages … only if the responsible party demonstrates that … the responsible party is entitled to
a defense to liability under section 2703 of this title ….”).


                                                -6-
Case 1:20-cv-00137-WS-N Document 77 Filed 02/26/21 Page 7 of 17                      PageID #: 566




because (i) it includes the term “State,” and (ii) the terms “State” and “United States” are defined
synonymously within the OPA. In particular, the definitional section of the statute provides that,
“‘United States’ and ‘State’ mean the several States of the United States, the District of
Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin
Islands, the Commonwealth of the Northern Marianas, and any other territory or possession of
the United States.” 33 U.S.C. § 2701(36). Thus, in Savage’s view, wherever the OPA says
“State,” it necessarily means “State” or “United States” because those terms are defined the same
way in § 2701(36).
               3.      The United States is Not a “Person” under the OPA.
       As the Government correctly points out, however, there are three significant obstacles
with Savage’s construction of § 2709 as including the United States. First, had Congress
intended every use of the term “State” to mean “State or the United States” interchangeably, it
would not have recited them separately in numerous places in the OPA. See, e.g., 33 U.S.C. §
2701(29) (defining “public vessel” as “a vessel owned or bareboat chartered and operated by the
United States, or by a State or political subdivision thereof”) (emphasis added); 33 U.S.C. §
2702(b)(1)(A) (“removal costs” include “all removal costs incurred by the United States, a
State, or an Indian tribe”) (emphasis added); 33 U.S.C. § 2702(b)(2)(A) (“damages” include
damages for destruction of natural resources, “which shall be recoverable by a United States
trustee, a State trustee, an Indian tribe trustee, or a foreign trustee”) (emphasis added); 33 U.S.C.
§ 2702(b)(2)(D) (“damages” include net loss of taxes, royalties, rents, fees, or net profits shares
due to loss of property or natural resources, “which shall be recoverable by the Government of
the United States, a State, or a political subdivision thereof”) (emphasis added). To adopt
Savage’s interpretation would run afoul of the canon of statutory construction against
superfluousness. See, e.g., In re Shek, 947 F.3d 770, 777 (11th Cir. 2020) (“Because legal
drafters should not include words that have no effect, courts avoid a reading that renders some
words altogether redundant. … This surplusage canon obliges us, whenever possible, to disfavor
an interpretation when that interpretation would render a clause, sentence, or word …
superfluous, void, or insignificant.”) (citations and internal quotation marks omitted).
       Second, Savage’s expansive reading of “person” to include “United States” where the
term is defined as including only a “State” cannot be reconciled with the OPA as a whole.
Recall that under the predecessor statute, the FWCPA, vessel operators like Savage could sue to



                                                 -7-
Case 1:20-cv-00137-WS-N Document 77 Filed 02/26/21 Page 8 of 17                       PageID #: 567




recover oil spill remediation costs from the United States only where the discharge was caused
solely by an act of God, an act of war, the United States’ negligence, or the act or omission of a
third party. The OPA deleted the defense for oil spills caused solely by the United States’
negligence, while retaining the others. This feature of the OPA signals a congressional intent to
make it more difficult for responsible parties to recover oil-spill cleanup costs from the United
States. Yet in Savage’s view, at the same time that the OPA foreclosed recovery actions against
the United States for oil discharges caused solely by the United States’ negligence, the OPA also
created a brand-new statutory avenue of liability for responsible parties to sue the United States
in contribution for oil spills as to which the United States was only partially at fault. The
FWCPA contained no such mechanism, and Savage makes no showing otherwise. See generally
Reliance Ins. Co. v. United States, 677 F.2d 844, 849 (Ct. Cl. 1982) (“only where the owner’s or
operator’s conduct was so indirect and insubstantial as to displace him as a causative element of
the discharge would he be relieved of responsibility and, correspondingly, financial liability”). It
would make little sense for Congress to bar responsible parties from recovering for oil spills
caused solely by the United States’ negligence, but simultaneously to allow responsible parties to
recover in contribution for oil spills caused partially by the United States’ negligence. Simply
put, Savage’s attempt to impute a congressional intent to create a contribution cause of action
against the United States in the OPA places far more weight on the statutory definition of
“person” (which, again, did not enumerate the United States as falling within its ambit) than it
can reasonably bear.7


       7
                Also cutting against Savage’s favored interpretation is a side-by-side comparison
of the relevant definitional sections of the OPA and the Comprehensive Environmental
Response, Compensation, and Liability Act (“CERCLA”). In CERCLA, Congress used a very
similar construct to the OPA for defining “State” and “United States.” Specifically, CERCLA
provides, “The terms ‘United States’ and ‘State’ include the several States of the United States,
the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the
United States Virgin Islands, the Commonwealth of the Northern Marianas, and any other
territory or possession over which the United States has jurisdiction.” 42 U.S.C. § 9601(27).
Because “State” and “United States” are defined identically in CERCLA, Savage’s reasoning
would suggest that CERCLA’s definition of “person” need only include “State” to cover the
United States, as well. In fact, however, Congress defined “person” in CERCLA as meaning “an
individual, firm, corporation, association, partnership, consortium, joint venture, commercial
entity, United States Government, State, municipality, commission, political subdivision of a
State, or any interstate body.” 42 U.S.C. § 9601(21) (emphasis added). Because Congress in
(Continued)

                                                 -8-
Case 1:20-cv-00137-WS-N Document 77 Filed 02/26/21 Page 9 of 17                       PageID #: 568




       Third, the case law recognizes a well-settled presumption that the term “person” in a
statute does not include the sovereign in common usage, absent an affirmative showing of
congressional intent to the contrary. See, e.g., Return Mail, Inc. v. United States Postal Service,
139 S.Ct. 1853, 1861-62, 204 L.Ed.2d 179 (2019) (relying on “longstanding interpretive
presumption that ‘person’ does not include the sovereign, and thus excludes a federal agency like
the Postal Service. … [A]lthough the presumption is not a hard and fast rule of exclusion, … it
may be disregarded only upon some affirmative showing of statutory intent to the contrary ….”)
(citations and internal quotation marks omitted); International Primate Protection League v.
Administrators of Tulane Educational Fund, 500 U.S. 72, 82-83, 111 S.Ct. 1700, 114 L.Ed.2d
134 (1991) (“As we have often noted, in common usage, the term person does not include the
sovereign, and statutes employing the word are ordinarily construed to exclude it.”) (citations
and internal marks omitted). That said, the Supreme Court recognizes that “there is no hard and
fast rule of exclusion of the sovereign,” and that the presumption may be overcome if “the
purpose, the subject matter, the context, the legislative history, or the executive interpretation of
the statute … indicate an intent, by the use of the term, to bring state or nation within the scope
of the law.” International Primate, 500 U.S. at 83 (citations and internal marks omitted). In the
undersigned’s view, Savage has not made a sufficient showing to overcome the presumption that
the term “person” as used in the OPA excludes the sovereign. Indeed, Savage relies exclusively
on a strained reading of the definitions of “State” and “United States” as being identical, when
that construction is at odds with Congress’s use of the two terms throughout the statute and is not
backed by context, legislative history or executive interpretation.
       For all of these reasons, the Court concludes that the United States is not a “person”
within the parameters of the OPA’s contribution provision found at 33 U.S.C. § 2709. As such,
Savage’s reliance on § 2709 as a jurisdictional hook that enables it to seek recovery of oil-spill
cleanup costs from the United States in this action is misplaced, as a matter of law.



CERCLA explicitly defined “person” as including both “State” and “United States,” despite
having defined the terms “State” and “United States” together, Savage’s theory – that the
mention of “State” as a “person” for OPA purposes is sufficient to encompass “United States”
despite the omission of “United States” from that definition because “State” and “United States”
are defined together elsewhere in the OPA – is logically infirm and appears irreconcilable with
congressional intent.


                                                 -9-
Case 1:20-cv-00137-WS-N Document 77 Filed 02/26/21 Page 10 of 17                       PageID #: 569




                4.      The Purported Conflict Between the OPA and the SAA.
        Savage balks at this result, arguing that interpreting § 2709 in a manner that excludes the
 United States creates a conflict between the OPA and SAA that could be readily avoided simply
 by deeming the United States a “person” for purposes of § 2709. Of course, plaintiffs are correct
 that “[t]he conclusion that two statutes conflict … is one that courts must not reach lightly. If
 any interpretation permits both statutes to stand, the court must adopt that interpretation, absent a
 clearly expressed congressional intention to the contrary.” Miccosukee Tribe of Indians of
 Florida v. U.S. Army Corps of Engineers, 619 F.3d 1289, 1299 (11th Cir. 2010) (citation
 omitted). Plaintiffs are also correct that there is a discrepancy between the SAA’s waiver
 provision at 46 U.S.C. § 30903(a) allowing a civil action in admiralty to be brought against the
 United States in any case where it could be brought against a private person, on the one hand,
 and the OPA’s exclusion of the United States from the list of “persons” against whom a
 contribution action for oil-spill remediation costs can be brought under 33 U.S.C. § 2709.
        To recognize that the two statutes conflict in this manner, however, is not necessarily to
 conclude that Savage’s construction of § 2709 must prevail as a means of eliminating the
 conflict. After all, “Congress’s intent to effect an implied repeal can be inferred when a later
 statute conflicts with or is repugnant to an earlier statute; or when a newer statute covers the
 whole subject of the earlier one, and clearly is intended as a substitute.” Miccosukee, 619 F.3d at
 1299. Those are just the sort of circumstances found here. The Suits in Admiralty Act dates
 back more than a century, having been enacted in 1920, and includes a general pronouncement
 that a civil action in admiralty may be brought against the United States in any case where it
 could have been maintained had a private person or property been involved. By contrast, the Oil
 Pollution Act is much more recent, having been enacted in 1990, and is narrowly aimed at
 enforcing removal of oil spills and assigning liability for cleanup costs. “The text of OPA
 implies its mandatory and exclusive nature.” Settoon, 859 F.3d at 345 n.4 (citation omitted). For
 a detailed remedial scheme such as the OPA, “only its own text can determine whether the
 damages liability Congress crafted extends to the Federal Government.” United States v.
 Bormes, 568 U.S. 6, 15, 133 S.Ct. 12, 184 L.Ed.2d 317 (2012) (emphasis in original). In this
 circumstance, the Supreme Court has counseled, plaintiffs may not “remedy the absence of a
 waiver of sovereign immunity in specific, detailed statutes [such as the OPA] by pleading
 general … jurisdiction [under a statute like SAA].” Id.



                                                 -10-
Case 1:20-cv-00137-WS-N Document 77 Filed 02/26/21 Page 11 of 17                          PageID #: 570




         Of course, that is precisely what Savage is attempting to do here. Congress has enacted a
 specific, detailed statute assigning responsibility for oil-spill cleanup costs (at the initial payee
 level, and beyond)8 that lacks any waiver of sovereign immunity applicable to the events pleaded
 in the Amended Complaint. In so doing, Congress has expressed its intent to effect an implied
 repeal of the general sovereign immunity provision in the SAA as it pertains to oil-spill cleanup
 damages. That expression of congressional intent obviates Savage’s concern of a statutory
 conflict. Moreover, per Bormes, Savage is not permitted to look beyond the OPA to engraft a
 sovereign immunity waiver from a more general statute (in this case, the SAA) onto a more
 specific statute (here, the OPA), thereby supplying one that OPA’s detailed remedial scheme
 does not. This is the sort of “mixing-and-matching” problem with Savage’s position that the
 Government identifies in its briefing.
         For all of these reasons, the Court does not credit Savage’s argument that construing §
 2709 of the OPA not to allow contribution actions against the United States because the United
 States is not a statutory “person” creates impermissible conflicts between the SAA and the OPA
 that must be avoided, as a matter of law.9


         8
                 This is an important point. Savage repeatedly beats the drum that the OPA only
 has to do with assigning responsibility for who is first in line to pay oil spill cleanup costs, such
 that the OPA should not be read as having anything to say about the types of recovery actions
 available to an admittedly responsible party such as Savage. The trouble, of course, is that the
 OPA on its face actually has quite a bit to say – most notably in §§ 2708, 2709, 2713 and 2717 –
 about the legal avenues available to a responsible party who is, or would otherwise be, the “first
 in line” payee of oil-spill remediation costs.
         9
                 Three additional points merit brief discussion at this time. First, Savage’s
 suggestion that there is an interpretation of § 2709 that will allow both the SAA and the OPA to
 stand is incorrect. For the reasons stated in § II.A.3., supra, the Court is of the opinion that the
 OPA cannot logically be read to define the United States as a “person” for purposes of the
 contribution provision. Nothing in Miccusokee or any other legal authority would require a court
 to adopt an illogical or nonsensical interpretation of a statute in order to avoid a conflict.
 Second, given the existence of a statutory conflict, applicable rules of construction require the
 Court to give precedence to the OPA over the SAA. After all, “[t]he Eleventh Circuit has held
 that when two statutes conflict, the later-enacted statute controls to the extent it conflicts with the
 earlier-enacted statute. … Moreover, a specific statutory provision trumps a general one.”
 Miccosukee, 619 F.3d at 1299 (citations omitted). The OPA is both the later-enacted and the
 more specific statutory provision at issue. Third, although Savage objects that the United States
 is trying to delete, eradicate and otherwise read out of existence the SAA’s waiver of sovereign
 immunity (see doc. 54, PageID.272-73), this concern is overblown. Congress carved out a
 (Continued)

                                                   -11-
Case 1:20-cv-00137-WS-N Document 77 Filed 02/26/21 Page 12 of 17                       PageID #: 571




                5.      Application of the OPA’s Savings Provision.
        Next, Savage maintains that it would be error to limit plaintiff’s oil-spill recovery
 remedies to those provided by the OPA, while excluding the SAA’s remedies, because the OPA
 contains a savings provision. In particular, plaintiffs rely on statutory language in the OPA
 providing as follows: “Except as otherwise provided in this Act, this Act does not affect – (1)
 admiralty and maritime law; or (2) the jurisdiction of the district courts of the United States with
 respect to civil actions under admiralty and maritime jurisdiction ….” 33 U.S.C. § 2751(e).
 According to plaintiffs, because admiralty law (and particularly the SAA) allows Savage to
 pursue negligence claims for damages against the United States, that remedy is preserved for
 them under the OPA through application of § 2751(e).
        The defect with Savage’s reliance on the savings provision is that it overlooks the
 “[e]xcept as otherwise provided in this Act” language. As described supra, the OPA changed the
 law by eliminating the FWPCA defense for recovery of cleanup costs for an oil spill caused
 solely by the United States’ negligence. It also defined a “person” against whom an action for
 contribution may be brought under the OPA in a manner that excludes the United States. Simply
 put, the OPA savings provision cannot save Savage’s attempt to obtain oil-spill recovery
 damages from the United States, as Savage might be permitted to do under the general provisions
 of the SAA, because the Act (i.e., the OPA) in fact “provides otherwise.” As such, the savings
 provision of the OPA furnishes no sanctuary to Savage. See, e.g., United States v. American
 Commercial Lines, L.L.C., 759 F.3d 420, 426 (5th Cir. 2014) (“The savings clause here begins
 with ‘except as otherwise provided.’ … [C]ourts cannot, without any textual warrant, expand the
 operation of savings clauses to modify the scope of displacement under OPA.”) (citations and
 footnote omitted).
        The Government correctly points out that Savage’s attempt to construe the OPA as
 preserving Savage’s claims against the United States under the SAA for recovery of oil-spill
 cleanup costs is an “unprecedented reading.” (Doc. 57, PageID.308.) Indeed, Savage does not



 separate set of rules in the oil-spill context, thereby trumping the generally applicable rule with a
 more specific provision in that limited instance. There is nothing improper about it, and SAA’s
 general sovereign-immunity waiver remains in full force and effect for the entire panoply of
 other admiralty claims. Nothing has been or is being “stricken from every book and tablet,” as
 Savage puts it.


                                                 -12-
Case 1:20-cv-00137-WS-N Document 77 Filed 02/26/21 Page 13 of 17                       PageID #: 572




 identify – and the Court’s research has not unearthed – a single post-OPA decision allowing a
 responsible party to recover oil-spill cleanup costs from the United States in circumstances
 analogous to those described here. To be sure, Savage touts Ironshore Specialty Ins. Co. v.
 United States, 871 F.3d 131 (1st Cir. 2017), in support of the proposition that “courts have upheld
 the validity of SAA claims against the Government in the post-OPA world.” (Doc. 54,
 PageID.276.) This characterization is technically accurate; after all, the Ironshore court applied
 the OPA savings provision at § 2751(e) to reverse the lower court’s sua sponte dismissal of the
 plaintiff’s negligence claims against the United States relating to an oil spill. Nonetheless,
 Savage’s reliance on that holding is undermined by a key, material distinction between Ironshore
 and this case. Specifically, Ironshore concerned a military vessel owned and operated by the
 United States, which the First Circuit expressly found “qualifies as a public vessel under the
 OPA.” 871 F.3d at 139. Why does that matter? Because the OPA states, “This subchapter does
 not apply to any discharge … from a public vessel.” 33 U.S.C. § 2702(c)(2). By declaring the
 Ironshore vessel to be a “public vessel,” then, the First Circuit necessarily found that the OPA
 did not apply to that oil spill. The OPA regulatory scheme had no application to the underlying
 incident; as such, the “except as otherwise provided” language in the § 2751(e) savings provision
 of the OPA presented no impediment to applying “any preexisting admiralty and maritime law
 that applied to public vessels before the OPA’s passage.” 871 F.3d at 139. By contrast, this case
 does not involve a public vessel. Nothing about the circumstances of Savage’s oil-spill cost
 recovery claim against the United States would remove it from the purview of the OPA.
 Therefore, the “except as otherwise provided” limitation to the § 2751(e) savings provision
 negates that provision’s availability to Savage, even though it did not do so for the claimant in
 Ironshore. Simply put, Ironshore lends no support to Savage’s argument, and Savage identifies
 no decisions from the three-plus decades following OPA’s enactment that have construed the
 OPA and the SAA together in the manner for which it advocates here.10


        10
                In its summary judgment reply brief, Savage cites Maritrans Operating Partners,
 LP v. Port of Pascagoula, 73 Fed.Appx. 733 (5th Cir. 2003), for the proposition that a barge
 owner successfully sued the United States under both the SAA and the OPA after its barge ran
 aground. (Doc. 62, PageID.422.) However, this very short per curiam opinion says nothing
 about whether the plaintiff was successful in its OPA claims, who paid for oil-spill removal, or
 how the SAA and OPA interact as to waivers of sovereign immunity; rather, the opinion is
 focused on narrow issues concerning recovery of lost profits and prejudgment interest, neither of
 (Continued)

                                                 -13-
Case 1:20-cv-00137-WS-N Document 77 Filed 02/26/21 Page 14 of 17                         PageID #: 573




                6.      Savage’s Objection to “Absurd Results.”
        Finally, plaintiffs object that construing the OPA in a manner that would foreclose
 Savage’s ability to seek contribution of oil-spill removal damages from the Government “leads
 to absurd and inequitable results.” (Doc. 54, PageID.278.) In so arguing, Savage posits that
 even if it proves the subject accident was 100% the fault of the Government (and its agent, the
 USACOE lock master), Savage will be “left footing the bill for an Accident it had no hand in
 causing.” (Id.) It reasons that the Government’s interpretation means that parties in Savage’s
 position must “play Russian roulette vis-à-vis the competence of lock operators because they will
 never have recourse for lock operator negligence.” (Id., PageID.279.) And Savage protests that
 this result is unfair because it is expressly conditioned on the barge’s cargo being oil, whereas
 “Savage could recoup 100% of its damages from the United States if [Savage] was pushing
 grain, steel ingots or solid nuclear waste.” (Id.)
        The Government’s persuasive rejoinder to this line of reasoning is that Congress made a
 legislative choice in the OPA to treat oil spills differently than other types of cargo accidents, at
 least as to recovery of remediation costs. Although plaintiffs balk that the Government is trying
 to establish that Congress “covertly” created this carve-out for oil spill liability and “silently”
 overruled the SAA, the Court cannot agree that the congressional action here was cloaked in
 shadows. As discussed supra, in enacting the OPA Congress left two very clear markers of its
 intention to repeal implicitly the SAA sovereign-immunity waiver for oil-spill remediation
 claims in circumstances like those pleaded here. First, the OPA eliminated a responsible party’s
 complete defense to liability under the predecessor statute, the FWCPA, where an oil spill was
 caused solely by the negligence by the United States. Second, the OPA excluded the United
 States from the definition of a “person” against whom a responsible party is authorized to pursue
 an action in contribution. Viewed in context, the OPA reflects a legislative determination that oil
 cleanup costs are to be treated differently than cleanup costs for maritime accidents involving
 other types of cargo like grain or steel ingots. Of course, it is not the province of this Court to
 second-guess, much less supplant, that legislative choice with its own policy preferences. See,
 e.g., SCA Hygiene Products Aktiebolag v. First Quality Baby Products, LLC, 137 S.Ct. 954, 967,



 which shed any light on the jurisdictional questions at issue here. As such, Maritrans lends no
 perceptible support to Savage’s position.


                                                  -14-
Case 1:20-cv-00137-WS-N Document 77 Filed 02/26/21 Page 15 of 17                       PageID #: 574




 197 L.Ed.2d 292 (2017) (“we cannot overrule Congress’s judgment based on our own policy
 views”); Norelus v. Denny’s, Inc., 628 F.3d 1270, 1300-01 (11th Cir. 2010) (“Courts may not
 rewrite the language of a statute in the guise of interpreting it in order to further what they deem
 to be a better policy than the one Congress wrote into the statute.”).11
        B.      Application of the FTCA’s Sovereign Immunity Waiver.
        Separate and apart from Savage’s oil-spill remediation claims brought pursuant to the
 Suits in Admiralty Act, the Government also moves for dismissal of Savage’s claims brought
 under the Federal Tort Claims Act (the “FTCA”). Recall that in its Amended Complaint, Savage
 designated two jurisdictional footholds, namely, (i) the admiralty and maritime jurisdiction of the
 United States via the SAA’s sovereign immunity waiver, and (ii) the FTCA’s sovereign
 immunity waiver. On the latter point, Savage’s pleading states as follows: “Alternatively and/or
 additionally, this action is brought pursuant to the Federal Tort Claims Act, 28 U.S.C. § 1346.
 Per that statute, the United States waives sovereign immunity for the torts of government
 employees, under circumstances where the United States, if a private person, would be liable to
 the claimant in accordance with the law of the place where the act or omission occurred.” (Doc.
 39, ¶ 5 (citation and internal quotation marks omitted).)
        The Government’s argument for dismissal of the FTCA claims is, quite simply, that
 “[t]his is an admiralty case, and the [FTCA] does not apply.” (Doc. 50, PageID.228.) As
 statutory support for its position, the Government cites a provision specifying that the FTCA
 “shall not apply to … any claim for which a remedy is provided by chapter 309 [the SAA] or 311
 [the Public Vessels Act] of title 46 relating to claims or suits in admiralty against the United
 States.” 28 U.S.C. § 2680(d). Courts have recognized the mutually exclusive nature of the SAA


        11
                 Savage also argues that construing the OPA and the SAA together in a manner
 that would allow Savage to recoup from the Government its damages for all expenditures other
 than oil cleanup costs would be unworkable because it would force “this Court to undertake a
 review of the excruciating minutiae of Savage’s roughly $4 million in damages to determine the
 subjective intent behind each dollar spent (‘oil cleanup’ vs. ‘anything else’) ….” (Doc. 54,
 PageID.281-82.) This argument is not persuasive because, first, courts engage in such sorting,
 parsing and categorizing of itemized damages all the time and, second, Savage itself has
 apparently already performed such an exercise of its damages down to the last dollar. (Doc. 50,
 PageID.208 (“According to Savage, its damages are these: $3,082,531 (oil removal), $501,886
 (barge repair), $138,430 (lost cargo), demurrage ($467,400), civil penalties ($34,000), and travel
 expenses ($14,649). Savage Answer to U.S. Interr. No. 14.”).


                                                 -15-
Case 1:20-cv-00137-WS-N Document 77 Filed 02/26/21 Page 16 of 17                          PageID #: 575




 and the FTCA. See, e.g., Miller v. United States, 725 F.2d 1311, 1313 (11th Cir. 1984) (“an
 action brought under the DOHSA, a part of the SAA, cannot be maintained under FTCA because
 jurisdiction under the FTCA and SAA are mutually exclusive”) (emphasis added); Anderson v.
 United States, 245 F. Supp.2d 1217, 1226 (M.D. Fla. 2002) (“Finding that this is a case arising in
 admiralty, this lawsuit may not be brought under the FTCA and may be maintained appropriately
 only as an admiralty case under the PVA or the SAA.”). In the unambiguous words of the
 Eleventh Circuit, “if admiralty jurisdiction exists for [Savage]’s claim, it cannot be brought
 under the FTCA.” Anderson v. United States, 317 F.3d 1235, 1237 (11th Cir. 2003).
         In response, Savage asserts that the Government’s request for dismissal of the FTCA
 claims is premature. Plaintiff theorizes that discovery might unearth evidence of shore-based
 negligence by the United States that was a causal factor in the accident, such as negligent hiring /
 training / supervision by the lock master’s superiors. In that event, Savage reasons, it would
 have claims for land-based negligence sounding in the FTCA, rather than admiralty law.
 However, plaintiff does not identify a single case authority that has recognized viable FTCA
 claims for shore-based negligence contributing to an accident occurring in navigable waters of
 the United States. There is ample precedent to the contrary. See, e.g., Uralde v. United States,
 614 F.3d 1282, 1286-88 (11th Cir. 2010) (finding that the SAA governed plaintiff’s claims for
 negligence by Coast Guard personnel stationed on land in making decisions for a vessel
 passenger’s treatment and transportation); Taghadomi v. United States, 401 F.3d 1080, 1090 &
 n.11 (9th Cir. 2005) (where plaintiffs alleged negligence by shore-based Coast Guard Operations
 Center officials in failing to contact local authorities to assist in a search and rescue effort,
 holding that plaintiffs “may not bring the negligence claim under the FTCA” because the PVA or
 SAA supplied a remedy).
         Plaintiff’s argument is unpersuasive for a more general reason, as well. Savage appears
 to be contending that negligent activity on land causing an injury in navigable water necessarily
 removes the claim from the purview of admiralty jurisdiction. The law is otherwise. See, e.g.,
 Taghadomi, 401 F.3d at 1084 (“the situs of a tort for the purpose of determining admiralty
 jurisdiction is the place where the injury occurs …, even when some of the negligent activity
 occurs on land”); Miller, 725 F.2d at 1315 (finding that “the correct jurisdiction is within the
 SAA, rather than the FTCA,” where plaintiffs sued Government for negligence by land-based air
 traffic controller resulting in airplane crash in international waters); Moyer v. Rederi, 645 F.



                                                   -16-
Case 1:20-cv-00137-WS-N Document 77 Filed 02/26/21 Page 17 of 17                        PageID #: 576




 Supp. 620, 627-28 (S.D. Fla. 1986) (rejecting argument that defendant’s land-based acts of
 negligence causing injury on the high seas “rendered admiralty jurisdiction inappropriate”).
 Plaintiff here provides no support for its stated position that any claims it may raise that land-
 based negligence by the United States caused the accident in the Jamie Whitten Lock in the
 Tennessee-Tombigbee Waterway would be properly analyzed under the FTCA, rather than
 admiralty jurisdiction.
 III.   Conclusion.
        For all of the foregoing reasons, it is ORDERED as follows:
        1. Plaintiffs’ Motion for Partial Summary Judgment (doc. 55) is DENIED;
        2. The Government’s Partial Motion to Dismiss (doc. 49) is GRANTED;
        3. Plaintiffs’ claims for recovery of oil-spill removal costs are DISMISSED;
        4. Plaintiffs’ claims under the Federal Tort Claims Act are DISMISSED; and
        5. This action will proceed as plaintiffs’ remaining claims under the Suits in Admiralty
            Act.


        DONE and ORDERED this 25th day of February, 2021.

                                                s/ WILLIAM H. STEELE
                                                UNITED STATES DISTRICT JUDGE




                                                 -17-
